THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   Charles Gary, Petitioner,

   v.

   Hattie M. Askew, Will Outlaw, and Deboria Outlaw,
   individually and d/b/a Low Country Medical Transport,
   Low Country Medical Transport, Inc., Eugene A.
   Kirkland, and American Medical Response, Inc. (d/b/a
   Access2Care), Defendants.

   Of Whom American Medical Response, Inc. (d/b/a
   Access2Care) is the Respondent.

   Appellate Case No. 2016-001937



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Beaufort County
        Marvin H. Dukes III, Special Circuit Court Judge


                      Opinion No. 27791
          Heard April 18, 2018 – Filed April 25, 2018


               VACATED AND REMANDED


   Joseph Dawson III, of North Charleston, for Petitioner.

   C. Mitchell Brown and Brian P. Crotty, both of Nelson,
   Mullins, Riley & Scarborough, LLP, of Columbia; and
               Robert H. Hood and Robert H. Hood, Jr., both of Hood
               Law Firm, LLC, of Charleston, for Respondent.


PER CURIAM: Petitioner Charles Gary sought a writ of certiorari to review the
court of appeals' decision in Gary v. Askew, 417 S.C. 232, 789 S.E.2d 94 (Ct. App.
2016). Respondent American Medical Response, Inc. (Access2Care) contracted
with the South Carolina Department of Health and Human Services (DHHS) to
administer Medicaid's Nonemergency Medical Transportation Program. Pursuant to
its contract with DHHS, Access2Care served as broker, whereby it contracted with
Low Country Medical Services, the entity that transported patients for
nonemergency medical appointments.

The underlying suit arose after Gary was injured in a collision while being
transported in an ambulance operated by Low Country Medical Services. Less than
three months after Access2Care filed its amended answer and without any
meaningful discovery, Gary moved for summary judgment, arguing both public
policy and the contract between Access2Care and DHHS imposed a nondelegable
duty on Access2Care to ensure safe transportation of patients. The trial court granted
summary judgment in favor of Gary, but the court of appeals reversed, holding
Access2Care did not owe a nondelegable duty to safely transport Gary.

Because the record contains minimal evidence about the nature of the collision and
the parties have not had an opportunity to conduct significant discovery, we find
summary judgment is premature. Helena Chem. Co. v. Allianz Underwriters Ins.
Co., 357 S.C. 631, 644, 594 S.E.2d 455, 462 (2004) ("[S]ince it is a drastic remedy,
summary judgment should be cautiously invoked to ensure that a litigant is not
improperly deprived of a trial on disputed factual issues."); Baird v. Charleston Cty.,
333 S.C. 519, 529, 511 S.E.2d 69, 74 (1999) ("[S]ummary judgment must not be
granted until the opposing party has had a full and fair opportunity to complete
discovery."); Baughman v. Am. Tel. & Tel. Co., 306 S.C. 101, 410 S.E.2d 537 (1991)
(holding summary judgment was premature where the plaintiff did not have an
adequate opportunity to conduct discovery on the issue of medical causation).
Accordingly, we vacate the court of appeals' opinion and remand to the circuit court
for further proceedings.1


1
    We express no opinion as to the merits of Gary's nondelegable duty claim.
VACATED AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN, JAMES, JJ. and Acting Justice Paul
E. Short Jr., concur.